91 F.Supp. 129 (1950)
HATSUYE OUYE
v.
ACHESON, as Secretary of State.
No. 879.
United States District Court D. Hawaii.
May 12, 1950.
*130 A. L. Wirin, of Los Angeles, Cal., and Wilfred C. Tsukiyama, of Honolulu, T. H., for plaintiff.
Ray J. O'Brien, United States Attorney and H. K. Hoddick, Assistant United States Attorney, Honolulu, T. H., for defendant.
METZGER, Chief Judge.

Findings of Fact
1. The plaintiff was born on December 9, 1921, at Wailuku Plantation, Maui, Territory of Hawaii; by virtue of her birth in the United States she was born a citizen of the United States.
2. The defendant, Dean Acheson, is the duly appointed and acting Secretary of State of the United States.
3. The plaintiff is a permanent resident of the Territory of Hawaii and within this judicial district; and she claims said Territory of Hawaii as her permanent residence.
4. The plaintiff, while under the age of six years, left the Territory of Hawaii for Japan, accompanied by, and in the custody of, her grandmother, in May, 1927.
5. Prior to the outbreak of war between Japan and the United States the plaintiff intended to and desired to return to the United States and to the Territory of Hawaii, there to live permanently.
6. While residing in Japan, and in April, 1946, the plaintiff voted in the Japanese general elections then held in Japan.
In so voting the plaintiff was influenced and induced so to do by General MacArthur's Headquarters in Japan. In addition, she was under pressure of social compulsion of the community in which she was residing to vote in said general election. Additionally, she was induced and coerced to vote because of fear of loss of rations and because of fear of punishment.
The plaintiff is a simple young woman of Japanese nationality with little knowledge of political activities either in Japan or United States. When she voted she did not understand, she did not know, and she had no reason to believe that she might lose her United States citizenship if she voted in said election.
Subsequent to the holding of the election in April 1946, further elections were held in Japan. In these elections she did not vote. Prior to these latter elections she had been informed that American citizens should not vote in such elections; and that by such voting American citizens endangered their United States citizenship.
7. The plaintiff has committed no act of disloyalty to the United States; nor has she committed any act indicating loyalty to Japan. The plaintiff has at all times been loyal to the United States.
The plaintiff in voting in the election of April 1946, in Japan was lead to believe and understood that this was an election serving the interests of the United States. She did not thereby express any preference for the Japanese government over that of the United States, but rather showed herself to be a loyal American citizen in participating in this election. In so voting, the plaintiff acted in good faith, without any intention, or desire to adopt or show any allegiance to Japan; in so voting the plaintiff in good faith believed she was showing, and intended to show, allegiance to the United States.
8. On June 8, 1948, Harry F. Pfeiffer, American Vice Consul at Yokohama, Japan, an agent of defendant as Secretary of State, as an officer of the State Department, issued a Certificate of the Loss of the Nationality of the United States to, and pertaining to the plaintiff alleging that the plaintiff had expatriated herself under the provisions of Section 401(e) of the Nationality Act of 1940, 8 U.S.C.A. § 801(e), by voting in the elections in Japan in April, 1946.
*131 In issuing said certificate the defendant, through his agent, denied to the plaintiff a right and privilege as a citizen of the United States.
9. In 1946 Japan was under the occupation of military forces, consisting largely of troops of the United States, under command of General Douglas MacArthur, General of the United States Army, with the title Supreme Commander of the Allied Powers.
Subsequent to the unconditional surrender of Japan in 1945, and to and including 1946, General Douglas MacArthur, as Supreme Commander, aforesaid, had complete power, authority and control over the Japanese government and the Japanese people. His complete power and authority included the power to make such orders as he desired and was accompanied by the authority and power to enforce such orders by any means at his command, including the use of force. During said time the Japanese government has at all times been subject to such orders; and Japan has not been an independent state.
10. General Douglas MacArthur was designated and appointed as Supreme Commander by the United States. His mission and duties in Japan are to carry out, effectuate and enforce United States objectives in Japan. As Supreme Commander he has been instructed by the United States to "exercise his authority through Japanese governmental machinery and agencies, including the Emperor, to the extent that this satisfactorily furthers United States objectives"; and to encourage the Japanese people to become familiar with the history, institutions, culture and the accomplishments of the United States and other democracies.
On October 4, 1945, the Japanese government was ordered by the Supreme Commander to establish a "Bill of Rights". On December 18, 1945, the Supreme Commander ordered the Japanese Diet dissolved. On January 4, 1946, certain directives were issued by the Supreme Commander of the Allied Powers which resulted in the ineligibility to hold office of the nine out of every ten high officials of the Japanese government and 120 political organizations were put in the process of dissolution. On January 12, 1946, the Japanese government was ordered to hold a general election of members of the House of Representatives. One of the purposes of the election was, according to a statement by General MacArthur on election results issued April 25, 1946 (among other purposes), "to provide the legislation required for the implementation of S.C.A.P. directives. * * *" Although occupation forces were to maintain an "attitude of impartiality toward the election and care was taken to publicize the fact that candidates cleared by the Japanese government did not have S.C.A.P. sanction and support as some claimed," it was publicized "that the records of all candidates would be subject to S.C.A.P. review." "A supervised organization was set up to provide surveillance by troops in the field which would insure immediate disclosure of any irregularities."
This election ordered and controlled by United States military personnel to obtain a legislature which would carry out United States objectives, was not an election in a foreign state.

Conclusions of Law
1. This Court has jurisdiction under the provisions of 8 U.S.C.A. § 903, 54 Stat. 1171, and under the provisions of Judicial Code, § 274d, as amended, 28 U.S.C.A. §§ 2201, 2202.
2. (Eliminated)
3. The plaintiff voted as the result of being induced so to do by the United States, through General Douglas MacArthur, its agent; additionally, as the result of pressure from public opinion from the community in which she resided, and additionally, as the result of coercion due to fear of loss of food rations as well as fear of punishment. The plaintiff's voting was not the result of free and independent choice, nor the result of her free and voluntary act.
4. The benefits of citizenship can be renounced, lost or waived only as the result of free and intelligent choice. Since the purported expatriation of plaintiff Hatsuye Ouye was not as a result of her free and intelligent choice, but rather because of *132 mental fear, intimidation and coercion, and inducement by the United States, through General Douglas MacArthur, depriving her of the free exercise of her will, said purported expatriation is void and of no force and effect.
5. The plaintiff is entitled to have her purported expatriation cancelled and further entitled to be restored to her full rights of citizenship including the issuance of a passport; and to be adjudged a citizen of the United States.
6. Judgment is hereby ordered to be entered cancelling the purported expatriation of the plaintiff and adjudging that the plaintiff be restored to her full rights of citizenship and to be adjudged a citizen of the United States.